Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 1 of 10 PageID #: 159




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    NEW ALBANY DIVISION

 VICKI BUDD, as Personal Representative and               )
 Administrator of the Estate of JEROD SCOTT               )
 DRAPER, and next friend to the minor child,              )
 C.J.D.,                                                  )
                                                          )
                                 Plaintiff,               )
                                                          )   Case No.: 4:19-cv-00231-SEB-DML
         v.                                               )
                                                          )
 RODNEY V. SEELYE, Individually and in his                )
 official capacity as Harrison County Sheriff,            )
 NICHOLAS SMITH, Individually and in his                  )
 official capacity as Harrison County Sheriff,            )
 ADVANCED CORRECTIONAL                                    )
 HEALTHCARE, INC.,                                        )
                                                          )
                                 Defendants.              )

                PLAINTIFFS’ PRELIMINARY WITNESS AND EXHIBIT LIST

         Plaintiff, Vicki Budd, as Personal Representative and Administrator of the Estate of Jerod

 Scott Draper, and next friend to the minor child C.J.D., by counsel, and for their Preliminary

 Witness and Exhibit List per the Court’s January 8, 2020 Order, state as follows:

    I.        Witness List:

              A. Witnesses expected to be called to testify at trial:

                     1. Jeffrey Paul Eiser, 12111 Huntergreen Drive, Cincinnati, Ohio 45251.

                         Expected to testify as an expert witness on jail operations and staffing, his

                         training and experience, corrections standards and practices, staff use of

                         force, prisoner access to medical and mental healthcare, in-custody deaths,

                         inmate supervision, booking, jail records procedures, and the training of

                         correctional staff, supervisors, and administrators.
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 2 of 10 PageID #: 160




                2. Vicki Budd, 36 Norwood Drive, Louisville, Kentucky 40299. Expected to

                   testify regarding Jerod Draper’s damages as result of his death and

                   damages to his minor child.

                3. C.J.D., Expected to testify regarding damages incurred to the minor child

                   due to the death of the child’s father.

                4. Sheriff Rodney Seelye, Harrison County Sherriff’s Department, 1445

                   Gardner Lane NW, Corydon, IN 47130. Expected to testify as to Harrison

                   County Jail Policies and Procedures; training of correctional staff, medical

                   staff, and officers; and his responsibilities at the Harrison County Jail.

                5. Sheriff Nicholas Smith, Harrison County Sherriff’s Department, 1445

                   Gardner Lane NW, Corydon, IN 47130. Expected to testify as to Harrison

                   County Jail Policies and Procedures; training of correctional staff, medical

                   staff, and officers; and his responsibilities at the Harrison County Jail.

                6. Officer Gina Liebert, Harrison County Sherriff’s Department, 1445

                   Gardner Lane NW, Corydon, IN 47130. Expected to testify regarding her

                   training, observation, the incident that led to the arrest of Jerod Draper,

                   and his subsequent transportation to the Harrison County Hospital and

                   Jail.

                7. Lieutenant Nathan Banet, Harrison County Sherriff’s Department, 1445

                   Gardner Lane NW, Corydon, IN 47130. Expected to testify regarding her

                   training, observations, the incident that led to the arrest of Jerod Draper,

                   and his subsequent transportation to the Harrison County Hospital and

                   Jail.
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 3 of 10 PageID #: 161




                8. Sergeant Brittany Brinson, 1445 Gardner Lane NW, Corydon, IN 47130.

                   Expected to testify regarding reports related to and/or his observations of

                   Jerod Draper cutting his wrists while driving his car. Additionally,

                   Sergeant Brinson is expected to testify regarding the Medical Booking

                   Screening and questioning of Jerod Draper, and his training in booking

                   procedures at the Harrison County Jail.

                9. Officer Chad Renn, 1445 Gardner Lane NW, Corydon, IN 47130.

                   Expected to testify regarding reports related to and/or his observations of

                   Jerod Draper cutting his wrists while driving his car.

                10. Sergeant Matt Hulsey, 1445 Gardner Lane NW, Corydon, IN 47130.

                   Expected to testify regarding policies, procedures, and training at the

                   Harrison County Jail for use of restraint chairs, protective helmets, spits

                   masks, use of force, and taser regulations. Additionally, expected to testify

                   regarding his observations when he entered Jerod Draper’s cell, assisted in

                   placing Draper in a restraint chair with a protective helmet and spit mask,

                   used of taser multiple times, and placed Draper in a “hold” of some sort.

                11. Officer Dement, 1445 Gardner Lane NW, Corydon, IN 47130. Expected

                   to testify regarding policies, procedures, and training at the Harrison

                   County Jail for use of restraint chairs, protective helmets, spits masks, use

                   of force, and taser regulations. Additionally, expected to testify regarding

                   his observations when he entered Jerod Draper’s cell, and assisted in

                   placing Draper in a restraint chair with a protective helmet and spit mask.
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 4 of 10 PageID #: 162




                12. Lieutenant Brenden Satori, 1445 Gardner Lane NW, Corydon, IN 47130.

                   Expected to testify regarding policies, procedures, and training at the

                   Harrison County Jail for use of restraint chairs, protective helmets, spits

                   masks, use of force, and taser regulations. Additionally, expected to testify

                   regarding his observations when he entered Jerod Draper’s cell, and

                   assisted in placing Draper in a restraint chair with a protective helmet and

                   spit mask.

                13. Officer Jonathan Moser, 1445 Gardner Lane NW, Corydon, IN 47130.

                   Expected to testify regarding policies, procedures, and training at the

                   Harrison County Jail for use of restraint chairs, protective helmets, spits

                   masks, use of force, and taser regulations. Additionally, expected to testify

                   regarding his observations when he entered Jerod Draper’s cell, and

                   assisted in placing Draper in a restraint chair with a protective helmet and

                   spit mask.

                14. Captain Dustin Cundall, 1445 Gardner Lane NW, Corydon, IN 47130.

                   Expected to testify regarding policies, procedures, and training at the

                   Harrison County Jail on inmates on suicide watch, use of restraint chairs,

                   protective helmets, spits masks, use of force, and taser regulations.

                   Additionally, expected to testify regarding his observations when he

                   entered Jerod Draper’s cell, and assisted in placing Draper in a restraint

                   chair with a protective helmet and spit mask. His responsibilities as former

                   Harrison County Jail Commander.
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 5 of 10 PageID #: 163




                15. Kim Jennings, 1445 Gardner Lane NW, Corydon, IN 47130. Expected to

                   testify regarding her responsibilities and training as Harrison County Jail

                   Commander.

                16. RN Michael Gregory, 1445 Gardner Lane NW, Corydon, IN 47130.

                   Expected to testify regarding his medical training, training for booking of

                   inmates, and training provided by Harrison County Jail and/or Advanced

                   Correctional Healthcare, Inc. on providing medical care in jail setting.

                   Additionally, his training on use of force, use of tasers, his observations of

                   Jerod Draper and Draper’s symptoms, the substance of his

                   communications with the doctor on call, and reports prepared by him

                   related to this incident.

                17. Dr. Paul Fleming, Harrison County Hospital. Expected to testify regarding

                   his observations, any treatment provided, treatment of individual’s

                   suspected of drug overdose or alcohol withdrawal, and Jerod Draper’s

                   release.

                18. Dr. John Reisert, Harrison County Hospital. Expected to testify regarding

                   his observations, any treatment provided, treatment of individual’s

                   suspected of drug overdose or alcohol withdrawal, and Jerod Draper’s

                   release.

                19. Dr. Jeffrey Springer, Medical Examiner, Jefferson County, KY.

                20. Roy Washington, NP. Expected to testify regarding medical care that he

                   rendered to Jerod Draper on October 4, 2018.
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 6 of 10 PageID #: 164




                 21. Dr. Norman Johnson. Expected to testify regarding Advanced Correctional

                     Healthcare, policies and Procedures.

                 22. Karen Kruceck. Expected to testify regarding Advanced Correctional

                     Healthcare, policies and Procedures.

                 23. Karen Fowler. Expected to testify regarding Advanced Correctional

                     Healthcare, policies and Procedures.

                 24. Any individuals necessary for the authentication of documents.

                 25. Any individuals necessary to lay foundation for exhibits.

                 26. All persons and entities identified by the parties in their discovery

                     responses, depositions, exhibit lists, and Rule 26(a)(1) Initial Disclosures.

                 27. Any indidvuals necessary for the purposes of impeachment or rebuttal at

                     trial.

          B. Witness that may be called if necessary:

                 1. Officer Cody Faulkenburg, 1445 Gardner Lane NW, Corydon, IN 47130.

                 2. Officer Darell Wagner, 1445 Gardner Lane NW, Corydon, IN 47130.

                 3. Glen Speece, 1445 Gardner Lane NW, Corydon, IN 47130.

                 4. Patricia Lawell, 1445 Gardner Lane NW, Corydon, IN 47130.

                 5. Mark Brown, 1445 Gardner Lane NW, Corydon, IN 47130.

                 6. Eric Langford, 1445 Gardner Lane NW, Corydon, IN 47130.

                 7. Marty McClanahan, 1445 Gardner Lane NW, Corydon, IN 47130.

                 8. Joe Blandford, Counselor, Our Place, Inc.

                 9. Darrell Wagner, 1445 Gardner Lane NW, Corydon, IN 47130.

    II.   Exhibit List:
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 7 of 10 PageID #: 165




          A. Exhibits expected to be offered:

                 1. Harrison County Jail Policies and Procedure Manual.

                 2. Contract between Advanced Correctional Healthcare, Inc. and Harrison

                     County Jail.

                 3. Harrison County Jail Surveillance Video showing Draper in the Harrison

                     County Jail.

                 4. Video of Draper’s traffic stop.

                 5. Audio recordings of dispatch calls relating to Draper.

                 6. Medical records relating to Draper.

                 7. ACH medical protocols.

                 8. Harrison County Sheriff’s Department Field Training Manual.

                 9. Harrison County Sheriff’s Department training sign in sheets for 2017 and

                     2018.

                 10. Draper’s inmate file from the Harrison County Jail.

                 11. Photographs of Draper and the area where Draper was house in the

                     Harrison County Jail.

                 12. Jerod Draper autopsy report.

                 13. Any medical information or reports prepared by the Harrison County

                     Hospital related to Jerod Draper.

                 14. Any recorded statements of the witnesses taken in this case by

                     investigators.

                 15. All discovery responses and deposition transcripts.
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 8 of 10 PageID #: 166




                 16. All documents identified by the parties in their discovery responses,

                     depositions, exhibit lists, and Rule 26(a)(1) Initial Disclosures.

                 17. Any exhibits necessary for the purposes of impeachment or rebuttal at

                     trial.

          B. Exhibits to be offered if necessary:

                 1. Schedule of Harrison County Employees working for the Sheriff’s

                     Department as either a road officer or jail officer.

                 2. Records of Job Descriptions maintained by the Harrison County Jail.

                 3. Harrison County press release regarding Jerod Draper’s death.

                 4. Any reports prepared by Harrison County Medical Staff, Correctional

                     Staff, Officers, and/or employees of Advanced Correctional Healthcare,

                     Inc. regarding Jerod Draper.



                                                    Respectfully Submitted,


                                                    /s/ Larry O. Wilder
                                                    Larry O. Wilder #11443-10
                                                    Counsel for the Plaintiff
                                                    530 East Court Avenue
                                                    Jeffersonville, Indiana 47130
                                                    T: (812) 288-6820 C: (502) 930-4152
                                                    EM: larrywilder@me.com
                                                    FAX: 812.282.3188

                                                    /s/ Zachary F. Stewart
                                                    Zachary F. Stewart, #35379-39
                                                    530 East Court Ave.
                                                    Jeffersonville, Indiana 47130
                                                    T: 502-548-9890
                                                    FAX: 812-282-3188
                                                    EM: zach@zacharyfstewartlaw.com
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 9 of 10 PageID #: 167




                                  CERTIFICATE OF SERVICE

         I hereby certify that on 12th of February, 2020, a copy of the foregoing was filed
 electronically with the Court. Notice of this filing will be sent to the following parties by
 operation of the Court’s electronic filing system. Parties may access this filing through the
 Court’s system.

 Larry O. Wilder
 530 East Court Avenue
 Jeffersonville, Indiana 47130
 larrywilder@me.com
 Counsel for the Plaintiff –
 Vicki Budd Personal Representative for the Estate of Jerod Draper

 Zachary F. Stewart
 530 East Court Avenue
 Jeffersonville, Indiana 47130
 zach@zacharyfstewartlaw.com
 Counsel for the Plaintiff –
 Vicki Budd Personal Representative for the Estate of Jerod Draper

 Marc Sedwick
 SedwickLaw, P.C.
 229 West Spring Street
 New Albany, Indiana 47150
 msedwick@sedwicklaw.com
 Counsel for the Plaintiff –
 Vicki Budd Personal Representative for the Estate of Jerod Draper

 R. Jeffrey Lowe
 Kightlinger & Gray, LLP
 Bonterra Building
 3620 Blackiston Boulevard, Suite 200
 New Albany, IN 47150
 jlowe@k-glaw.com
 Counsel for the Defendants –
 Rodney Seelye, Individually and in his capacity as Harrison County Sheriff, and Nicholas Smith,
 Individually and in his capacity as the Harrison County Sheriff

 Corey J. Dunn
 Kightlinger & Gray, LLP
 Bonterra Building
 3620 Blackiston Boulevard, Suite 200
 New Albany, IN 47150
 cdunn@k-glaw.com
 Counsel for the Defendants –
Case 4:19-cv-00231-SEB-DML Document 31 Filed 02/12/20 Page 10 of 10 PageID #: 168




  Rodney Seelye, Individually and in his capacity as Harrison County Sheriff, and Nicholas Smith,
  Individually and in his capacity as the Harrison County Sheriff
  Carol A. Dillon
  Bleeke Dillon Crandall, P.C.
  8470 Allison Pointe Blvd., Ste. 420
  Indianapolis, IN 46250-4365
  carol@bleekedilloncrandall.com
  Counsel for the Defendant –
  Advanced Correctional Healthcare, Inc.

  Jill E. Esenwein
  Bleeke Dillon Crandall, P.C.
  8470 Allison Pointe Blvd., Ste. 420
  Indianapolis, IN 46250-4365
  jill@bleekedilloncrandall.com
  Counsel for the Defendant –
  Advanced Correctional Healthcare, Inc.

                                                     /s/ Zachary F. Stewart
                                                     Zachary F. Stewart
